Title: To Thomas Jefferson from John Graham, 20 December 1808
From: Graham, John
To: Jefferson, Thomas


                  
                     Dept of State 20th Decr 1808
                  
                  J Graham has the Honor to present his Compliments to the President and to inform him that Colo John Thompson formerly of Kentucky, & recently Register of the Land office for the Western District of the Territory of Orleans. was appointed Judge of that Territory on the 14th of last Month: and that Mr Van Pradelles was appointed Register of the Land Office for the Eastern District of the Orleans Territory, on the 7th of April last to fill the Vacancy occasioned by the Death of Mr Gurles—
               